Citation Nr: 1710752	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  14-24 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to self-employment assistance through the Department of Veterans Affairs Vocational Rehabilitation (Chapter 31) program.

(The issues of entitlement to service connection for bilateral toe disabilities and chronic bronchitis, whether new and material evidence has been received to reopen the claims of entitlement to service connection for pectus excavatum, a left shoulder disability and cutaneous furuncles, and entitlement to increased ratings for depressive disorder, a left foot disability and bilateral knee disabilities, are addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to August 2002, and from June 2008 to January 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 administrative review by the Vocational Rehabilitation and Employment (VR&E) Division of the Regional Office (RO) in New York, New York.  In August 2015, the Veteran appeared at a Board hearing held at VA Central Office.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include depressive disorder with PTSD, degenerative disc disease of the lumbosacral spine, ulnar nerve injury, left and right knee disabilities, and a left foot condition; his combined rating is 80 percent.  

2.  In November 2013, he was found to have a serious employment handicap, due to his service-connected disability.  

3.  The Veteran's plan for self-employment is not suitable for his circumstances, and he declined to accept VR&E assistance for any other vocational goal.  



CONCLUSION OF LAW

The criteria for self-employment services through VA's Vocational Rehabilitation program have not been met.  38 U.S.C.A. §§ 3100, 3104 (West 2014 & Supp. 2016); 38 C.F.R. §§ 21.70, 21.72, 21.214, 21.257, 21.258 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Generally speaking, VA has a duty to provide notice of the information and evidence necessary to substantiate a claim and a duty to provide assistance to substantiate a claim. 38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Vocational rehabilitation claims provide for similar duties under 38 C.F.R. §§ 21.32, 21.33 (2016).  The necessary information was provided in written correspondence, counseling sessions, and at the Veteran's August 2015 Board hearing.  The Veteran has not alleged any notice errors.  

Moreover, insofar as VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim and give assistance in obtaining records in its custody, and those not in the custody of a Federal Department or Agency, see 38 C.F.R. § 21.33 (2016), the Board finds that all known and available records relevant to this claim have been obtained.  The Veteran has not contended otherwise.  Consequently, no further notice or assistance is required. 

As noted, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2015.  A transcript of the hearing testimony is associated with the record.

In March 2016, the Board received a statement from the Veteran that indicated that there was an error in the August 2015 hearing transcript.  He identified a statement on page 6 of the transcript that he states is inaccurate.  A decision on a "motion" to amend the transcript has not been made.   Indeed, the Veteran's assertions did not amount to errors within the meaning of 38 C.F.R. § 20. 716 (2016). Nonetheless, a copy of his statement has been associated with the claims file, and the Board will proceed with the Veteran's claim noting that his March 2016 statement is in support of his claim.

II.  Analysis

The purpose of VA vocational rehabilitation services is to enable Veterans with service-connected disability to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  See 38 U.S.C.A. § 3100 (West 2014); 38 C.F.R. § 21.70 (2016).

The Veteran claims entitlement to a program of VR&E for self-employment.  
A program of vocational rehabilitation benefits and services may include self-employment for an individual if VA determines that such an objective is a suitable vocational goal. 38 C.F.R. § 21.257(d).  

In November 2013, the Veteran was found eligible for VR&E assistance, because he had a serious employment handicap that had not been overcome by his prior education and training.  Previously, he had received a Bachelor's degree in history, and an Associate's degree in paramedical science.  He reported that his service-connected disabilities prevented him from working as a paramedic.  

However, the Veteran was found to be infeasible for training in his chosen vocational goal in self-employment, chiefly on the basis that self-employment was not his only feasible opportunity for self-employment.  The Veteran correctly notes that under 38 C.F.R. § 21.257, the presence of "the most severe service-connected disabilities [requiring] homebound training or self-employment" is not the only basis for receiving self-employment assistance benefits.  He aptly notes that the regulation also provides for self-employment for an individual if VA determines that such an objective is a suitable vocational goal.  38 C.F.R. 
§ 21.257(d).  

However, here, the VR&E officer found that self-employment was not a suitable vocational goal.  The Veteran's chosen vocational goal was to become the owner/operator of a "cabaret-style bar/restaurant."  He provided a preliminary business plan, indicating that he wished his establishment to be located in New York, but then submitted an 800-page "Operating Agreement," indicating the limited liability company was to be registered in Nevada.  

According to administrative review of his claim, the only assistance he wanted was self-employment services toward the goal of opening the night club/cabaret.  Due to his extensive education and transferable skills from the military, he was offered direct job placement service, but he refused.  In the initial determination, it was noted that other possible courses of action, such as going to school for management, had been rejected by the Veteran.  

One concern raised in the administrative decision was his history of alcohol abuse.  Although noted in a December 2014 VA psychiatric examination to be in sustained remission since May 2013, treatment records show that the Veteran was drinking heavily as of August 2013.  He was recommended for treatment, but did not believe he had a drinking problem.  In September 2012, it was noted that he had begun drinking several weeks earlier, after 18 years of sobriety.  Under these circumstances, self-employment as a night club owner/operator may be unwise, i.e., not suitable.   

The Veteran also stated, when his back pain was observed during the counseling session, that he planned to have others do the actual work of the business.  An owner-operator of a small business which is just starting up, but who does not intend to perform any of the needed tasks, does not seem to be a realistic proposition.  He also indicated that family members would assist, but the benefits would be for him, not his family, and he would have to pay them out of the earnings of the business.  Moreover, VA treatment records reflect several reports of highly volatile family relationships.  

Additionally, in the initial decision, it was noted that he did not have the needed capital.  The Veteran states that he should have been considered for a small business loan, but business loans are not generally awarded to provide for the entirety of the capital required, leaving the Veteran with no financial investment or risk.  In this regard, under the program claimed by the Veteran, he is not entitled to assistance for stocks of materials or essential equipment.  See 38 C.F.R. §§ 21.214(e), 21.257(c), (d), (e).  Even for the enhanced assistance provided for self-employment under 38 C.F.R. § 21.275(e), VA may not authorize assistance for full or partial payment of land, buildings, leases, or rentals, or for means of transportation.  38 C.F.R. § 2.215(f).  VA will provide assistance in obtaining loans for the purchase of equipment, but only where a Veteran has completed a VR&E program for self-employment; thus, VA must still find the goal feasible.  See 38 U.S.C.A. § 3117(b).   

At his hearing before the undersigned, the Veteran testified that now, he would not be able to get a loan for his business, due to a poor credit rating that was caused by his inability to get either a job or his VR&E self-employment program approved.  He wishes to have his claim reviewed under his previous financial situation.  He feels that he is without fault. However, as previously indicated, he failed to avail himself of VA assistance in obtaining employment.  

Further, in reviewing the file, the Board notes that VA treatment records show that the Veteran had financial problems immediately upon his discharge from service, which he stated were due to his then-wife having spent all of his money and created $90,000 in debt, for which he was liable.  He was unable to get a job, and was not receiving any VA compensation due to his having received severance pay from the military.  He did not actively pursue Chapter 31 benefits until late 2013.  Thus, not only did his financial problems precede his Chapter 31 application, but he was also unwilling to take advantage of any VA assistance offered in finding a job, based on his current qualifications, or in any other training, such as in management.  

In sum, the Veteran wishes to obtain VA assistance in becoming the owner/operator of a cabaret or night club establishment that offers food, alcoholic beverages, and other entertainment, including music.  He wishes for the entire business to be underwritten by VA, in the form of monetary benefits and loans, either provided or guaranteed by VA.  He does not have any financial resources to invest himself, and may still be in debt on student loans for dependents.  He has service-connected disabilities with a combined rating of 80 percent, including a significant back condition, as well as a depressive disorder with PTSD.  These disabilities, at a minimum, limit his ability to engage in physical labor, and he admits that he intends to get other people to do the work associated with his business establishment.  As presented, under his plan, he would not undertake any financial risk himself, nor contribute to the day-to-day operations of the establishment.  His own involvement would apparently be limited to something in a managerial capacity, yet he refused to accept assistance that would have provided training as a manager.  

The Board is cognizant of the fact that the RO did not conduct a feasibility analysis of the Veteran's plan for a cabaret/night club.  The regulation does not state, however, that such a study must be conducted in conjunction with every self-employment plan submitted, but instead must only be conducted prior to authorizing a self-employment plan.  38 C.F.R. § 21.257(f).  Here, as the evidence on its face shows that the Veteran's plan is not a suitable vocational goal, such a feasibility analysis is unnecessary. 

The Board observes that the Veteran is pursuing an appeal regarding several issues that could affect his overall service-connected disability rating.  The Veteran has requested RO and Board hearings on those issues, and they are thus not ready for appellate consideration.  It should be pointed out that the Board's action here does not preclude the Veteran from submitting a revised plan for self-employment, should his service-connected disability level change, nor does it prevent him from seeking other benefits through VA's Vocational Rehabilitation program in the future.  

Nevertheless, the plan submitted by the Veteran and at issue here is not a suitable self-employment goal for VA purposes.  The purpose of Chapter 31 VR&E assistance is to train the Veteran for suitable employment, and this requires the endorsement and involvement of a vocational rehabilitation counselor; there is no right to training for a specific occupation.  The weight of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the Veteran's application for self-employment rehabilitation services through VA's Vocational Rehabilitation program must be denied. 

ORDER

Support for requested VA self-employment rehabilitation services is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


